UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-02021 Deutsche Securities Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 6/30 Date of reporting period: 12/31/2014 ITEM 1. REPORT TO STOCKHOLDERS December 31, 2014 Semiannual Report to Shareholders Deutsche Enhanced Commodity Strategy Fund Contents 3 Letter to Shareholders 4 Performance Summary 6 Portfolio Management Team 7 Consolidated Portfolio Summary 9 Consolidated Investment Portfolio 24 Consolidated Statement of Assets and Liabilities 26 Consolidated Statement of Operations 28 Consolidated Statement of Changes in Net Assets 29 Consolidated Financial Highlights 34 Notes to Consolidated Financial Statements 53 Information About Your Fund's Expenses 55 Advisory Agreement Board Considerations and Fee Evaluation 60 Account Management Resources 62 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. The fund invests in commodity-linked derivatives which may subject the fund to special risks. Market price movements or regulatory and economic changes will have a significant impact on the fund’s performance. Any fund that concentrates in a particular segment of the market will generally be more volatile than a fund that invests more broadly. A counterparty with whom the fund does business may decline in financial health and become unable to honor its commitments, which could cause losses for the fund. Bond investments are subject to interest-rate, credit, liquidity and market risks to varying degrees. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. The fund may lend securities to approved institutions. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: From an economic standpoint, the view seems brighter than it has been for several years. Multiple signs suggest sustainable growth, at least for the near term. Our economists at Deutsche Asset & Wealth Management confirm that they expect the global economy to accelerate in 2015, led by the United States and China. That is heartening news. Yet one cannot ignore the complexities of an increasingly interconnected global economy. Low oil prices, a stronger employment picture and consumer spending bode well for the domestic economy, at least in the short term. Yet sluggish growth abroad, falling commodity prices and the strong U.S dollar may be headwinds to global growth and American exports. And, as we have seen time and again, any number of factors can unexpectedly shift the markets and the overall outlook. The take-away message amidst these mixed signals: Be prepared to stick to your long-term plan, with a portfolio that can help weather short-term fluctuations. When in doubt, or if your individual situation or objectives change, talk with a trusted financial professional before taking action. For timely information about economic developments and your Deutsche fund investment, we hope you will visit us at deutschefunds.com. There you will find the views of our Chief Investment Officer and economists. It is a resource we are proud to offer to help keep you up-to-date and make informed decisions. As always, we thank you for your continued investment and the opportunity to put our capabilities to work for you. Best regards, Brian Binder President, Deutsche Funds Performance Summary December 31, 2014 (Unaudited) Class A 6-Month‡ 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 12/31/14 Unadjusted for Sales Charge –11.55% –6.56% –1.63% 0.10% Adjusted for the Maximum Sales Charge (max 5.75% load) –16.63% –11.93% –2.79% –0.50% Bloomberg Commodity Index† –22.50% –17.01% –5.53% –2.67% Class B 6-Month‡ 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 12/31/14 Unadjusted for Sales Charge –11.84% –7.29% –2.44% –0.68% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) –15.27% –9.99% –2.66% –0.68% Bloomberg Commodity Index† –22.50% –17.01% –5.53% –2.67% Class C 6-Month‡ 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 12/31/14 Unadjusted for Sales Charge –11.88% –7.33% –2.38% –0.65% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) –12.73% –7.33% –2.38% –0.65% Bloomberg Commodity Index† –22.50% –17.01% –5.53% –2.67% Class S 6-Month‡ 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 12/31/14 No Sales Charges –11.48% –6.44% –1.45% 0.29% Bloomberg Commodity Index† –22.50% –17.01% –5.53% –2.67% Institutional Class 6-Month‡ 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 12/31/14 No Sales Charges –11.36% –6.30% –1.25% 0.40% Bloomberg Commodity Index† –22.50% –17.01% –5.53% –2.67% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated October 1, 2014 are 1.50%, 2.39%, 2.28%, 1.30% and 1.16% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended December 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * The Fund commenced operations on February 14, 2005. The performance shown for the index is for the time period of February 28, 2005 through December 31, 2014, which is based on the performance period of the life of the Fund. † The unmanaged Bloomberg Commodity Index is an unmanaged index that tracks a diversified group of commodities and commodities futures contracts traded on both U.S. and London exchanges. ‡ Total returns shown for periods less than one year are not annualized. Class A Class B Class C Class S Institutional Class Net Asset Value 12/31/14 $ 6/30/14 $ Distribution Information as of 12/31/14 Six Months: Income Dividends $ Portfolio Management Team William Chepolis, CFA, Managing Director Portfolio Manager of the fund. Began managing the fund in 2010. — Joined Deutsche Asset & Wealth Management in 1998 after 13 years of experience as vice president and portfolio manager for Norwest Bank where he managed the bank's fixed income and foreign exchange portfolios. — Co-Head of Fixed Income for North America: New York. — BIS, University of Minnesota. Eric S. Meyer, CFA, Managing Director Portfolio Manager of the fund. Began managing the fund in 2010. — Joined Deutsche Asset & Wealth Management in 2006 after 16 years of experience in positions of increasing responsibility in corporate banking with First Chicago, Credit Agricole, and most recently, Bank of America's subsidiary, Flagship Capital Management. Prior to his corporate banking experience, he worked in trust management operations for 10 years at First Chicago and E.F. Hutton. — Head of US Loan Portfolio Management, High Yield Strategies: New York. — BA, State University of New York, Albany; MBA, Pace University. John D. Ryan, Managing Director Portfolio Manager of the fund. Began managing the fund in 2010. — Joined Deutsche Asset & Wealth Management in 2010 from Northern Trust where he served as a senior portfolio manager. Previously, he served as a portfolio manager and head of credit trading for Deutsche Asset Management from 1998–2003. — Investment industry experience began in 1993. — BA in Economics, University of Chicago; MBA, University of Chicago. Darwei Kung, Director Portfolio Manager of the fund. Began managing the fund in 2010. — Joined Deutsche Asset & Wealth Management in 2006; previously has worked as a Director, Engineering and Business Development at Calpoint LLC from 2001–2004. — Portfolio Manager: New York. — BS and MS, University of Washington, Seattle; MS and MBA, Carnegie Mellon University. Steven Zhou, CFA, Vice President Portfolio Manager of the fund. Began managing the fund in 2011. — Joined Deutsche Asset & Wealth Management in 2010 with over two years of experience at J.P. Morgan Chase and Freddie Mac. Held summer internship positions at Deutsche Asset Management and AFL-CIO Housing Investment Trust. — Analyst for Mortgage Backed Securities: New York. — MS in Computational Finance, Carnegie Mellon University; BA in Economics and BS in Computer Science, University of Maryland, College Park. Consolidated Portfolio Summary (Unaudited) The Fund invests in commodity-linked derivative instruments backed by a portfolio of fixed-income instruments. Consolidated Investment Portfolio as of December 31, 2014 (Unaudited) Principal Amount ($) Value ($) Corporate Bonds 28.5% Consumer Discretionary 2.6% 21st Century Fox America, Inc., 7.6%, 10/11/2015 Amazon.com, Inc., 1.2%, 11/29/2017 Carnival Corp., 1.875%, 12/15/2017 DIRECTV Holdings LLC, 2.4%, 3/15/2017 Ford Motor Credit Co., LLC, 3.984%, 6/15/2016 Kia Motors Corp., 144A, 3.625%, 6/14/2016 Nissan Motor Acceptance Corp., 144A, 1.8%, 3/15/2018 Time Warner Cable, Inc., 5.85%, 5/1/2017 Consumer Staples 0.6% ConAgra Foods, Inc., 2.1%, 3/15/2018 Safeway, Inc., 3.4%, 12/1/2016 Tyson Foods, Inc., 2.65%, 8/15/2019 Wesfarmers Ltd., 144A, 1.874%, 3/20/2018 Energy 2.5% Delek & Avner Tamar Bond Ltd., 144A, 3.839%, 12/30/2018 KazMunayGas National Co. JSC, Series 2, 144A, 9.125%, 7/2/2018 Kinder Morgan Energy Partners LP, 3.5%, 3/1/2016 Petrobras International Finance Co., 7.875%, 3/15/2019 QGOG Atlantic, 144A, 5.25%, 7/30/2018 Transocean, Inc., 4.95%, 11/15/2015 Transportadora de Gas Internacional SA ESP, 144A, 5.7%, 3/20/2022 Financials 14.1% Australia & New Zealand Banking Group Ltd., 144A, 1.0%, 10/6/2015 Bangkok Bank PCL, 144A, 3.3%, 10/3/2018 Bank of America Corp., Series L, 2.6%, 1/15/2019 Bank of Baroda, 144A, 4.875%, 7/23/2019 Bank of India, 144A, 3.625%, 9/21/2018 Bank of Nova Scotia, 144A, 1.95%, 1/30/2017 Banque Federative du Credit Mutuel SA, 144A, 2.75%, 1/22/2019 BBVA U.S. Senior SAU, 4.664%, 10/9/2015 BNP Paribas SA, 2.375%, 9/14/2017 BPCE SA, 1.625%, 2/10/2017 Capital One Bank U.S.A. NA, 2.25%, 2/13/2019 Citigroup, Inc., 2.65%, 3/2/2015 Commonwealth Bank of Australia, 144A, 1.505%*, 3/31/2017 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA, 1.7%, 3/19/2018 Corpbanca SA, 144A, 3.875%, 9/22/2019 Credit Agricole SA, 144A, 2.125%, 4/17/2018 Development Bank of Kazakhstan JSC, 144A, 5.5%, 12/20/2015 Health Care REIT, Inc., (REIT), 3.625%, 3/15/2016 Hyundai Capital Services, Inc., 144A, 1.043%*, 3/18/2017 Industrial & Commercial Bank of China Ltd., 3.231%, 11/13/2019 Intercontinental Exchange, Inc., 2.5%, 10/15/2018 Intesa Sanpaolo SpA: 3.875%, 1/16/2018 3.875%, 1/15/2019 Jefferies Group LLC, 5.125%, 4/13/2018 Lloyds Bank PLC, 2.3%, 11/27/2018 Macquarie Group Ltd., 144A, 3.0%, 12/3/2018 Morgan Stanley, 3.8%, 4/29/2016 Navient Corp., 3.875%, 9/10/2015 Nomura Holdings, Inc., 2.0%, 9/13/2016 QBE Insurance Group Ltd., 144A, 2.4%, 5/1/2018 Skandinaviska Enskilda Banken AB: 144A, 1.75%, 3/19/2018 144A, 2.375%, 11/20/2018 Sumitomo Mitsui Banking Corp., 2.5%, 7/19/2018 Suncorp-Metway Ltd., 144A, 1.7%, 3/28/2017 Swedbank AB, 144A, 1.75%, 3/12/2018 Turkiye Halk Bankasi AS, 144A, 4.75%, 6/4/2019 Turkiye Vakiflar Bankasi Tao: 144A, 3.75%, 4/15/2018 144A, 5.0%, 10/31/2018 UBS AG, 144A, 2.25%, 3/30/2017 Woori Bank Co., Ltd., 144A, 2.875%, 10/2/2018 Health Care 1.2% AbbVie, Inc., 1.75%, 11/6/2017 Actavis, Inc., 1.875%, 10/1/2017 Laboratory Corp. of America Holdings, 2.2%, 8/23/2017 Mallinckrodt International Finance SA, 3.5%, 4/15/2018 Mylan, Inc., 2.55%, 3/28/2019 Industrials 0.7% Ingersoll-Rand Global Holding Co., Ltd., 2.875%, 1/15/2019 Mersin Uluslararasi Liman Isletmeciligi AS, 144A, 5.875%, 8/12/2020 Total System Services, Inc., 2.375%, 6/1/2018 Information Technology 1.3% Arrow Electronics, Inc., 3.0%, 3/1/2018 Seagate HDD Cayman, 144A, 3.75%, 11/15/2018 Tencent Holdings Ltd., 144A, 3.375%, 5/2/2019 Xerox Corp., 6.4%, 3/15/2016 Materials 3.2% Airgas, Inc., 2.95%, 6/15/2016 Anglo American Capital PLC, 144A, 2.625%, 9/27/2017 Celulosa Arauco y Constitucion SA, 7.25%, 7/29/2019 CF Industries, Inc., 6.875%, 5/1/2018 Freeport-McMoRan, Inc., 2.375%, 3/15/2018 Glencore Finance Canada Ltd., 144A, 2.7%, 10/25/2017 Glencore Funding LLC, 144A, 2.5%, 1/15/2019 Goldcorp, Inc., 2.125%, 3/15/2018 Inversiones CMPC SA, 144A, 6.125%, 11/5/2019 Rio Tinto Finance (U.S.A.) PLC, 2.25%, 12/14/2018 Teck Resources Ltd., 3.0%, 3/1/2019 Telecommunication Services 1.2% CC Holdings GS V LLC, 2.381%, 12/15/2017 GTP Acquisition Partners I LLC, "C", 144A, 4.347%, 6/15/2016 Telefonica Emisiones SAU, 3.192%, 4/27/2018 Verizon Communications, Inc., 3.65%, 9/14/2018 Utilities 1.1% Centrais Eletricas Brasileiras SA, 144A, 6.875%, 7/30/2019 FirstEnergy Corp., Series A, 2.75%, 3/15/2018 Israel Electric Corp., Ltd., 144A, 5.625%, 6/21/2018 Total Corporate Bonds (Cost $192,279,110) Mortgage-Backed Securities Pass-Throughs 4.2% Federal National Mortgage Association, 3.0%, with various maturities from 5/1/2027 until 6/1/2027 (Cost $28,696,819) Asset-Backed 6.6% Automobile Receivables 1.3% AmeriCredit Automobile Receivables Trust: "D", Series 2012-5, 2.35%, 12/10/2018 "D", Series 2011-2, 4.0%, 5/8/2017 Avis Budget Rental Car Funding AESOP LLC, "B", Series 2014-2A, 144A, 3.29%, 2/20/2021 CPS Auto Receivables Trust, "D", Series 2014-D, 144A, 5.33%, 11/16/2020 Credit Card Receivables 0.3% Citi Holdings Liquidating Unrated Performing Assets, "A", Series 2013-VM, 144A, 3.326%, 8/15/2020 Miscellaneous 5.0% A Voce CLO Ltd., "A1B", Series 2014-1A, 144A, 1.693%, 7/15/2026 Dryden XXXI Senior Loan Fund, "B", Series 2014-31A, 144A, 2.131%*, 4/18/2026 Madison Park Funding XII Ltd., "A", Series 2014-12A, 144A, 1.731%*, 7/20/2026 Magnetite VI Ltd., "A", Series 2012-6A, 144A, 1.741%*, 9/15/2023 North End CLO Ltd., "A", Series 2013-1A, 144A, 1.378%*, 7/17/2025 Oak Hill Credit Partners X Ltd., "A", Series 2014-10A, 144A, 1.701%*, 7/20/2026 Octagon Investment Partners XVI Ltd., "B1", Series 2013-1A, 144A, 1.828%*, 7/17/2025 Octagon Investment Partners XXI Ltd., "A1A", Series 2014-1A, 144A, 1.704%*, 11/14/2026 Venture XVI CLO Ltd., "A1L", Series 2014-16A, 144A, 1.731%*, 4/15/2026 Voya CLO Ltd.: "A1", Series 2014-2A, 144A, 1.677%, 7/17/2026 "A2", Series 2014-2A, 144A, 2.227%*, 7/17/2026 Total Asset-Backed (Cost $44,986,225) Commercial Mortgage-Backed Securities 4.5% Banc of America Commercial Mortgage Trust, "AM", Series 2006-3, 5.843%*, 7/10/2044 Banc of America Large Loan, Inc., "PAJ", Series 2066-277A, 144A, 6.503%*, 10/10/2045 Banc of America Merrill Lynch Commercial Mortgage, Inc., "B", Series 2005-2, 5.037%*, 7/10/2043 CGWF Commercial Mortgage Trust, "C", Series 2013-RKWH, 144A, 2.461%*, 11/15/2030 Citigroup Commercial Mortgage Trust, "D", Series 2013-SMP, 144A, 2.911%*, 1/12/2030 Credit Suisse Commercial Mortgage Trust, "A1A", Series 2007-C1, 5.361%, 2/15/2040 Credit Suisse First Boston Mortgage Securities Corp., "B", Series 2005-C5, 5.1%, 8/15/2038 Del Coronado Trust, "M", Series 2013-HDMZ, 144A, 5.161%*, 3/15/2018 Hilton U.S.A. Trust: "CFL", Series 2013-HLF, 144A, 2.057%*, 11/5/2030 "DFL", Series 2013-HLF, 144A, 2.907%*, 11/5/2030 JPMorgan Chase Commercial Mortgage Securities Corp.: "C", Series 2004-C3, 4.981%, 1/15/2042 "AM", Series 2005-LDP4, 4.999%, 10/15/2042 LB-UBS Commercial Mortgage Trust: "AM", Series 2005-C5, 5.017%, 9/15/2040 "K", Series 2003-C5, 144A, 5.25%, 4/15/2037 Monty Parent Issuer 1 LLC, "A", Series 2013-LTR1, 144A, 3.47%, 11/20/2028 Total Commercial Mortgage-Backed Securities (Cost $30,425,286) Collateralized Mortgage Obligation 0.0% Federal National Mortgage Association, "FB", Series 1996-44, 0.97%*, 9/25/2023 (Cost $133,846) Government & Agency Obligations 22.4% Other Government Related (a) 1.9% Asian Development Bank, 1.125%, 3/15/2017 Banco Continental SA, 144A, 5.75%, 1/18/2017 Fondo MIVIVIENDA SA, 144A, 3.375%, 4/2/2019 Korea Development Bank, 4.0%, 9/9/2016 Svensk Exportkredit AB, 2.125%, 7/13/2016 Sovereign Bonds 0.9% Banco Nacional de Desenvolvimento Economico e Social, 144A, 4.0%, 4/14/2019 Province of British Columbia, Canada, 1.2%, 4/25/2017 Republic of Croatia, REG S, 144A, 6.25%, 4/27/2017 U.S. Treasury Obligations 19.6% U.S. Treasury Inflation-Indexed Notes: 0.125%, 4/15/2017 0.125%, 4/15/2018 0.125%, 4/15/2019 U.S. Treasury Notes: 0.75%, 3/31/2018 1.0%, 8/31/2016 (b) 2.0%, 4/30/2016 Total Government & Agency Obligations (Cost $152,909,167) Loan Participations and Assignments 5.2% Senior Loans* Albertson's LLC, Term Loan B2, 4.75%, 3/21/2019 Alkermes, Inc., Term Loan, 3.5%, 9/18/2019 Alliance Laundry Systems LLC, Term Loan, 4.25%, 12/10/2018 American Energy — Marcellus LLC, First Lien Term Loan, 5.25%, 8/4/2020 AmWINS Group LLC, Term Loan, 5.0%, 9/6/2019 Astoria Energy LLC, Term Loan B, 5.0%, 12/4/2021 Asurion LLC, Term Loan B1, 5.0%, 5/24/2019 Avaya, Inc., Term Loan B3, 4.67%, 10/26/2017 Bombardier Recreational Products, Inc., Term Loan B, 4.0%, 1/30/2019 Brickman Group Ltd. LLC, First Lien Term Loan, 4.0%, 12/18/2020 Burlington Coat Factory Warehouse Corp., Term Loan B3, 4.25%, 8/13/2021 Calceus Acquisition, Inc., Term Loan, 5.0%, 1/31/2020 California Pizza Kitchen, Inc., Term Loan, 5.25%, 3/29/2018 Capital Automotive LP, Term Loan B, 4.0%, 4/10/2019 Crosby U.S. Acquisition Corp., First Lien Term Loan, 3.75%, 11/23/2020 Crossmark Holdings, Inc., First Lien Term Loan, 4.5%, 12/20/2019 CTI Foods Holding Co. LLC, First Lien Term Loan, 4.5%, 6/29/2020 Cumulus Media Holdings, Inc., Term Loan, 4.25%, 12/23/2020 Drillships Financing Holding, Inc., Term Loan B1, 6.0%, 3/31/2021 Duff & Phelps Investment Management Co., Term Loan B, 4.5%, 4/23/2020 Energy Transfer Equity LP, Term Loan, 3.25%, 12/2/2019 Fieldwood Energy LLC, Second Lien Term Loan, 8.375%, 9/30/2020 Fitness International LLC, Term Loan B, 5.5%, 7/1/2020 FTS International, Inc., Term Loan B, 5.75%, 4/16/2021 Genesys Telecom Holdings U.S., Inc., Term Loan B, 4.0%, 2/8/2020 Getty Images, Inc., Term Loan B, 4.75%, 10/18/2019 Global Tel*Link Corp., First Lien Term Loan, 5.0%, 5/22/2020 Greenway Medical Technologies, Inc., First Lien Term Loan, 6.0%, 11/4/2020 Ineos U.S. Finance LLC, 6 year Term Loan, 3.75%, 5/4/2018 ION Media Networks, Inc., Term Loan B, 4.75%, 12/18/2020 IQOR U.S., Inc., Term Loan B, 6.0%, 4/1/2021 Key Safety Systems, Inc., First Lien Term Loan, 4.75%, 8/29/2021 Lands' End, Inc., Term Loan B, 4.25%, 4/4/2021 Level 3 Financing, Inc., Term Loan B, 4.0%, 1/15/2020 Lineage Logistics Holdings LLC, Term Loan, 4.5%, 4/7/2021 MacDermid, Inc., First Lien Term Loan, 4.0%, 6/7/2020 Moneygram International, Inc., Term Loan B, 4.25%, 3/27/2020 NEP/NCP Holdco, Inc., Term Loan, 4.25%, 1/22/2020 New HB Acquisition LLC, Term Loan, 6.75%, 4/9/2020 Noranda Aluminum Acquisition Corp., Term Loan B, 5.75%, 2/28/2019 Norcraft Companies LP, Term Loan, 5.25%, 12/13/2020 NPC International, Inc., Term Loan B, 4.0%, 12/28/2018 NTELOS, Inc., Term Loan B, 5.75%, 11/9/2019 Oberthur Technologies of America Corp., Term Loan B2, 4.5%, 10/18/2019 Oxbow Carbon LLC: Term Loan B, 4.25%, 7/19/2019 Second Lien Term Loan, 8.0%, 1/17/2020 Ozburn-Hessey Holding Co. LLC, Term Loan, 6.75%, 5/23/2019 P2 Upstream Acquisition Co., First Lien Term Loan, 5.0%, 10/30/2020 Payless, Inc., First Lien Term Loan, 5.0%, 3/11/2021 Peabody Energy Corp., Term Loan B, 4.25%, 9/24/2020 Petco Animal Supplies, Inc., Term Loan, 4.0%, 11/24/2017 Polyconcept Investments BV, First Lien Term Loan, 6.0%, 6/27/2019 Portillo's Holdings LLC, First Lien Term Loan, 4.75%, 8/2/2021 Quikrete Holdings, Inc., First Lien Term Loan, 4.0%, 9/28/2020 Regit Eins GmbH, First Lien Term Loan, 6%, 1/8/2021 Rexnord LLC, First Lien Term Loan B, 4.0%, 8/21/2020 RPI Finance Trust, Term Loan B4, 3.5%, 11/9/2020 Samson Investment Co., Second Lien Term Loan, 5.0%, 9/25/2018 Serena Software, Inc., Term Loan, 7.5%, 4/14/2020 Signode Industrial Group U.S., Inc., Term Loan B, 3.75%, 5/1/2021 Steak N' Shake Operations, Inc., Term Loan, 4.75%, 3/19/2021 STG-Fairway Acquisitions, Inc., Term Loan B, 6.25%, 2/28/2019 Sungard Availability Services Capital, Inc., Term Loan B, 6.0%, 3/31/2019 Sybil Software LLC, Term Loan, 4.75%, 3/20/2020 Toys 'R' Us-Delaware, Inc.: Term Loan B2, 5.25%, 5/25/2018 Term Loan B4, 9.75%, 4/24/2020 TricorBraun, Inc., Term Loan B, 4.04%, 5/3/2018 U.S. Airways Group, Inc., Term Loan B1, 3.5%, 5/23/2019 Univar, Inc., Term Loan B, 5%, 6/30/2017 Waste Industries U.S.A., Inc., Term Loan B, 4.0%, 3/17/2017 WireCo WorldGroup, Inc., Term Loan, 6.0%, 2/15/2017 Zayo Group LLC, Term Loan B, 4.0%, 7/2/2019 Ziggo Financing Partnership: Term Loan B1, 3.75%, 1/15/2022 Term Loan B2A, 3.75%, 1/15/2022 Term Loan B3, 3.75%, 1/15/2022 Total Loan Participations and Assignments (Cost $36,684,478) Short-Term U.S. Treasury Obligations 15.8% U.S. Treasury Bills: 0.035%**, 2/12/2015 (c) 0.085%**, 6/11/2015 0.092%**, 9/17/2015 (d) 0.097%**, 10/15/2015 (d) 0.106%**, 4/2/2015 (d) Total Short-Term U.S. Treasury Obligations (Cost $106,873,080) Shares Value ($) Cash Equivalents 12.3% Central Cash Management Fund, 0.06% (e) Deutsche Variable NAV Money Fund, 0.23% (e) Total Cash Equivalents (Cost $83,116,585) % of Net Assets Value ($) Total Consolidated Investment Portfolio (Cost $676,104,596)† Other Assets and Liabilities, Net Net Assets * Floating rate securities' yields vary with a designated market index or market rate, such as the coupon equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of December 31, 2014. ** Annualized yield at time of purchase; not a coupon rate. † The cost for federal income tax purposes was $676,160,114. At December 31, 2014, net unrealized depreciation for all securities based on tax cost was $2,090,713. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $2,733,285 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $4,823,998. (a) Government-backed debt issued by financial companies or government-sponsored enterprises. (b) At December 31, 2014, this security has been pledged, in whole or in part, to cover initial margin requirements for open centrally cleared swap contracts. (c) At December 31, 2014, this security has been pledged, in whole or in part, to cover initial margin requirements for open futures contracts. (d) At December 31, 2014, this security has been pledged, in whole or in part, as collateral for open commodity-linked rate swap contracts. (e) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. CLO: Collateralized Loan Obligation REG S: Securities sold under Regulation S may not be offered, sold or delivered within the United States or to, or for the account or benefit of, U.S. persons, except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. REIT: Real Estate Investment Trust Included in the portfolio are investments in mortgage- or asset-backed securities, which are interests in separate pools of mortgages or assets. Effective maturities of these investments may be shorter than stated maturities due to prepayments. Some separate investments in the Federal National Mortgage Association issues which have similar coupon rates have been aggregated for presentation purposes in this investment portfolio. At December 31, 2014, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation/ (Depreciation) ($) Brent Crude Futures USD 2/12/2015 ) Natural Gas Futures USD 2/25/2015 ) Nickel Futures USD 2/19/2015 70 ) Palladium Futures USD 3/27/2015 Soybean Meal Futures USD 3/13/2015 ) Total net unrealized depreciation ) At December 31, 2014, open futures contracts sold were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) Natural Gas Futures USD 3/27/2015 Zinc Futures USD 2/19/2015 Total unrealized appreciation At December 31, 2014, open written option contracts were as follows: Options on Interest Rate Swap Contracts Swap Effective/ Expiration Date Contract Amount Option Expiration Date Premiums Received ($) Value ($) (f) Call Options Receive Fixed — 5.132% – Pay Floating — LIBOR 3/17/2016 3/17/2026 1 3/15/2016 ) Receive Fixed — 5.132% – Pay Floating — LIBOR 3/17/2016 3/17/2026 2 3/15/2016 ) Total Call Options ) Put Options Pay Fixed — 1.132% – Receive Floating — LIBOR 3/17/2016 3/17/2026 1 3/15/2016 ) Pay Fixed — 1.132% – Receive Floating — LIBOR 3/17/2016 3/17/2026 2 3/15/2016 ) Total Put Options ) Total ) (f) Unrealized appreciation on written options on interest rate swap contracts at December 31, 2014 was $52,661. At December 31, 2014, open commodity-linked swap contracts were as follows: Bilateral Swaps Expiration Date Notional Amount ($) Fixed Fee Received/ (Paid) by the Fund Pay/Receive Return of the Reference Index Value ($) (g) Long Positions 1/20/2015 3 %) Barclays-Commodity Strategy 1500 Index 1/20/2015 3 %) Barclays-Commodity Strategy 1500 Index ) 1/20/2015 4 %) Bloomberg Commodity Crude Excess Return Index ) 1/20/2015 5 %) Bloomberg Commodity Index 3 Month Forward ) 1/20/2015 6 %) Bloomberg Commodity Index 3 Month Forward ) 1/20/2015 7 %) Bloomberg Commodity Index 3 Month Forward ) 1/20/2015 13 %) Bloomberg Commodity Index 3 Month Forward ) 1/20/2015 8 %) Bloomberg Commodity Index 3 Month Forward ) 1/20/2015 9 %) Bloomberg Commodity Index 3 Month Forward ) 1/20/2015 9 %) BNP Paribas 03 Alpha Index 1/20/2015 10 %) Citi CUBES Dow Jones-UBS Weighted Index ) 1/20/2015 11 %) Goldman Dow Jones-UBS Commodity Excess Return E177 Strategy Index ) 1/20/2015 7 % JPMorgan Ex-Front Month Lean Hogs Excess Return Index ) 1/20/2015 7 % JPMorgan Ex-Front Month Live Cattle Excess Return Index 1/20/2015 7 %) JPMorgan Seasonal Commodity Spread Index ) 1/20/2015 7 %) JPMorgan Seasonal Commodity Spread Index 1/20/2015 9 %) Merrill Lynch Commodity Strategy Index 1/20/2015 9 %) Merrill Lynch Commodity Strategy Index ) 1/20/2015 12 %) UBS Custom Commodity Index Short Positions 1/20/2015 7 % Bloomberg Commodity Index 1/20/2015 8 % Bloomberg Commodity Index 10/5/2015 7 % Bloomberg Commodity Index ) 1/20/2015 7 % Bloomberg Commodity Index Lean Hog Subindex 1/20/2015 7 % Bloomberg Commodtiy Index Live Cattle Subindex ) Total net unrealized depreciation ) (g) There are no upfront payments on the commodity-linked swaps listed above, therefore unrealized appreciation (depreciation) is equal to their value. At December 31, 2014, open interest rate swap contracts were as follows: Centrally Cleared Swaps Effective/ Expiration Dates Notional Amount ($) Cash Flows Paid by the Fund Cash Flows Received by the Fund Value ($) Unrealized Depreciation ($) 6/17/2015 6/17/2017 Fixed — 1.32% Floating — LIBOR ) ) 6/17/2015 6/17/2019 Fixed — 2.0% Floating — LIBOR ) ) Total unrealized depreciation ) Counterparties: 1 Nomura International PLC 2 BNP Paribas 3 Barclays Bank PLC 4 Societe Generale 5 Morgan Stanley 6 Credit Suisse 7 JPMorgan Chase Securities, Inc. 8 Macquarie Bank Ltd. 9 Bank of America 10 Citigroup, Inc. 11 Goldman Sachs & Co. 12 UBS AG 13 Canadian Imperial Bank of Commerce LIBOR: London Interbank Offered Rate Currency Abbreviation USD United States Dollar For information on the Fund's policy and additional disclosures regarding futures contracts, commodity-linked swap contracts, interest rate swap contracts and written option contracts, please refer to Note B in the accompanying Notes to Consolidated Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2014 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Consolidated Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed Income Investments (h) Corporate Bonds $
